Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Elchuk, Reg. No. 33,686 on 5/31/22.

Amend Claims 1-8, 11, 14-18, and 20 as follows: 

1. An equipment cabinet comprising:
first and second outer vertical wall panels (26 and 28) spaced apart from one another;
a top wall (36) spanning between upper ends of the first and second outer vertical walls, the top wall including first and second spaced apart top openings;
two removable top wall panels (38 [[or]] and 40), each of the  two removable top wall panels removably secured to the top wall (36) in a corresponding one of the first and second spaced apart top openings in the top wall;
a bottom wall (42) spanning between lower ends of the first and second outer vertical walls, the bottom wall including first and second spaced apart bottom openings;
two removable bottom wall panels (44 [[or]] and 46), each of the  two removable bottom wall panels removably secured to the bottom wall (36) in a corresponding one of the first and second spaced apart bottom openings in the bottom wall;
an internal plate (24) extending laterally from at least one of the first [[and]] or second outer vertical wall panels, and creating a horizontal partition to help form a top panelboard circuit breaker area (16) and a bottom panelboard circuit breaker area (22);
at least one of the two removable top wall panels (38 [[or]] and 40) or the two removable bottom wall panels (44 [[or]] and 46) configured to enable a plurality of independent electrical cables to be routed therethrough to an interior area of the equipment cabinet, and further such that at least a first one of the plurality of independent electrical cables is routed into the top panelboard circuit breaker area, and at least20Vertiv Ref.: LIE-19-108 HDP Ref.: 6499-000259-USa second one of the plurality of independent electrical cables is routed into the bottom panelboard circuit breaker area; and
an internal wall structure (34,48,32,30) including a movable internal panel (48), the internal wall structure being disposed adjacent to one of the first [[or]] outer vertical wall and the second outer vertical wall[[s]] adjacent to a selected one of the top [[or]] and bottom panelboard circuit breaker areas, the selected one of the top and bottom panelboard circuit breaker areas depending on a placement of the movable internal panel, [[to]] the independent compartment isolates the at least the first one of the plurality of electrical cables and the at least the second one[[s]] of the plurality of electrical cables from one another within the selected one of the top [[or]] and bottom panelboard circuit breaker areas, while permitting one of: 
when the selected one of the top and bottom panelboard circuit breaker areas is the top panelboard circuit breaker area having the movable internal panel placed adjacent to the top panelboard circuit breaker area, the at least the first one of the plurality of electrical cables is routed directly into the top panelboard circuit breaker area and the at least the second one of the plurality of electrical cables extends through the independent compartment into the bottom panelboard circuit breaker area, and 
when the selected one of the top and bottom panelboard circuit breaker areas is the bottom panelboard circuit breaker area having the movable internal panel placed adjacent to the bottom panelboard circuit breaker area, the at least the first one of the plurality of electrical cables extends through the independent compartment into the bottom panelboard circuit breaker area and the at least the second one of the plurality of electrical cables is routed directly into the bottom panelboard circuit breaker area.

2. The equipment cabinet of claim 1, wherein the two removable top wall panels include[[s]] independently removable first and second top wall panels (38/40).  

3. The equipment cabinet of claim [[1]] 2, wherein the two removable bottom wall panels include[[s]] independently removable first and second bottom wall panels (44/46).  

4. The equipment cabinet of claim 1, 
two removable bottom wall panels include[[s]] independently removable first and second bottom wall panels.  

5. The equipment cabinet of claim [[1]] 4, wherein either:
each independently removable first and second top wall panels [[are]] is configured to include a removable plug bushing[[s]] (44a or 46a) to define a top hole[[s]] through which a corresponding one of the plurality of independent electrical cables is configured to [[may]] be routed; or
each independently removable first and second bottom wall panels [[are]] is configured to include a removable plug bushing[[s]] (44a or 46a) to define a bottom hole[[s]] through which a corresponding one of the plurality of independent electrical cables is configured to [[may]] be routed.  

6. The equipment cabinet of claim [[1]] 4, wherein the first and second independently removable top wall panels are interchangeable with the first and second independently removable bottom wall panels, respectively, such that [[both]] each of the first and second removable top wall panels is configured to be mounted in either of the top wall or the bottom wall, and [[both]] each of the removable bottom wall panels is configured to be mounted in either of the top wall or the bottom wall.  

7. The equipment cabinet of claim 6, wherein the equipment cabinet is configured to enable entry of the plurality of independent electrical cables from either of the top wall or the bottom wall, depending on the placement of the independently removable first and second top wall panels and the independently removable first and second bottom wall panels. 
 
8. The equipment cabinet of claim [[1]] 4, whereinfurther includes:
an upper inner angled panel section secured to an inner surface of the top wall for helping to form a partition between the spaced apart top openings in the top wall;
spaced apart bottom openings in the bottom wall.  

11. The equipment cabinet of claim 10, further comprising:
a narrow vertical wall element (34) extending substantially between the upper inner angled panel section (30) and the lower inner angled panel section (32), the narrow vertical wall element adjacent to the one of the first and second outer vertical wall panels; and
the narrow vertical wall element configured to interface with the movable internal panel to help form the independent compartment within the selected one of the top [[or]] and bottom panelboard circuit breaker areas.  

14. The equipment cabinet of claim 12, wherein the internal vertical wall (18) assists in forming at least the top and bottom panelboard main breaker areas (14 and 20) for housing main circuit breakers (14a and 20a) associated with the top panelboard circuit breaker area (16) and the bottom panelboard circuit breaker area (22), respectively.  

15. The equipment cabinet of claim 13, wherein the internal vertical wall (18) assists in forming a control area (12) for housing at least one of:
a user control, or
a printed wiring assembly and associated electronics.  

16. An equipment cabinet comprising:
first and second outer vertical wall panels (26 and 28) spaced apart from one another;
a top wall (36) spanning between upper ends of the first and second outer vertical walls, the top wall including first and second spaced apart top openings;
a pair of independently removable top wall panels (38 and 40) removably secured to the top wall in the first and second spaced apart top openings in the top wall;
a bottom wall (42) spanning between lower ends of the first and second outer vertical walls, the bottom wall including first and second spaced apart bottom openings;
a pair of independently removable bottom wall panels (44 and 46) removably secured to the bottom wall (42) in the first and second spaced apart bottom openings in the bottom wall;
an internal plate (24) extending laterally from at least one of the first outer vertical wall panel or the [[and]] second outer vertical wall panel[[s]], and creating a horizontal partition to help form a top panelboard circuit breaker area (16) and a bottom panelboard circuit breaker area (22);
at least one of:
both of the pair of independently removable top wall panels (38 [[or]] and 40), or
both of the pair of independently removable bottom wall panels (44 and 46),
configured to enable a plurality of independent electrical cables to be routed therethrough to an interior area of the equipment cabinet, and further such that at least a first one of the plurality of independent electrical cables is routed into26Vertiv Ref.: LIE-19-108 HDP Ref.: 6499-000259-USthe top panelboard circuit breaker area, and at least a second one of the plurality of independent electrical cables is routed into the bottom panelboard circuit breaker area;
both of the pair of independently removable top wall panels being interchangeably positionable with both of the pair of independently removable bottom wall panels, such that the equipment cabinet is able to be configured to enable the plurality of independent electrical cables to enter the equipment cabinet through either the top wall or the bottom wall; and
an internal wall structure (34,48,32,30) including a movable internal panel (48), the internal wall structure being disposed adjacent to, but spaced apart from, one of the first outer vertical wall and the [[or]] second outer vertical walladjacent to a selected one of the top [[or]] and bottom panelboard circuit breaker areas, the selected one of the top and bottom panelboard circuit breaker areas depending on a placement of the movable internal panel, [[to]] the independent compartment isolates the at least the first one from the at least the [[and]] second one[[s]] of the plurality of electrical cables from one another within the selected one of the top [[or]] and bottom panelboard circuit breaker areas, while permitting one of: 
when the selected one of the top and bottom panelboard circuit breaker areas is the top panelboard circuit breaker area having the movable internal panel placed adjacent to the top panelboard circuit breaker area, the at least the first one of the plurality of electrical cables is routed directly into the top panelboard circuit breaker area and the at least the second one of the plurality of electrical cables extends through the independent compartment into the bottom panelboard circuit breaker area, and 
when the selected one of the top and bottom panelboard circuit breaker areas is the bottom panelboard circuit breaker area having the movable internal panel placed adjacent to the bottom panelboard circuit breaker area, the at least the first one of the plurality of electrical cables extends through the independent compartment into the bottom panelboard circuit breaker area and the at least the second one of the plurality of electrical cables is routed directly into the bottom panelboard circuit breaker area.

17. The equipment cabinet of claim 16, wherein either:
[[both]] each of the pair of independently removable top wall panels [[are]] is configured to include a removable plug bushing[[s]] (44a or 46a) to define a top hole[[s]] through which a corresponding one of the plurality of independent electrical cables is configured to [[may]] be routed; or
[[both]] each of the pair of independently removable bottom wall panels [[are]] is configured to include a removable plug bushing[[s]] (44a or 46a) to define a bottom hole[[s]] through which a corresponding one of the plurality of independent electrical cables is configured to [[may]] be routed; [[and]]
wherein a first one of the pair of independently removable top wall panels than a second one of the pair of independently removable top wall panels;
wherein a first one of the pair of independently removable bottom wall panels than a second one of the pair of independently removable bottom wall panel; and
wherein the first one of the pair of independently removable top panels is shaped identical to the first one of the pair of independently removable bottom panels, and the [[other]] second one of the pair of independently removable top panels is shaped identical to second one of the pair of independently removable bottom panels. 
 
18. The equipment cabinet of claim 16, wherein the internal wall structure further includes:
an upper inner angled panel section (30) secured to an inner surface of the top wall for helping to form a partition between the  second spaced apart top openings in the top wall; and
a lower inner angled panel section (32) secured to an inner surface of the bottom wall for helping to form a partition between the spaced apart bottom openings in the bottom wall.  

20. A method for forming an equipment cabinet, the method comprising:
placing first and second outer vertical wall panels (26 and 28) in a spaced apart orientation from one another;
arranging a top wall (36) to span between upper ends of the first and second outer vertical walls, the top wall including first and second spaced apart top openings;
securing first and second removable top wall panels (38 and 40) to the top wall in first and second top openings in the top wall;
arranging a bottom wall (42) to span between lower ends of the first and second outer vertical walls, the bottom wall including first and second spaced apart bottom openings;
securing first and second removable bottom wall panels (44 and 46) in first and second bottom openings in the bottom wall (42);
using an internal plate (24) arranged to extend laterally from at least one of the first outer vertical wall panel or the [[and]] second outer vertical wall panel[[s]], to create a laterally extending partition to help form a top panelboard circuit breaker area (16) and a bottom panelboard circuit breaker area (22);
further configuring the removable top wall panels (38 and 40) or the removable bottom wall panels (44 and 46) to enable a plurality of independent electrical cables to be routed therethrough to an interior area of the equipment cabinet, and further such that at least a first one of the plurality of independent electrical cables is routed into the top panelboard circuit breaker area, and at least a second one of the plurality of independent electrical cables is routed into the bottom panelboard circuit breaker area; and30Vertiv Ref.: LIE-19-108HDP Ref.: 6499-000259-US 
disposing an internal wall structure (34,48,32,30) having a movable internal panel (48), such that the internal wall structure is disposed adjacent to one of the first [[or]] outer vertical wall and the second outer vertical wall[[s]] adjacent to a selected one of the top [[or]] and bottom panelboard circuit breaker areas, the selected one of the top and bottom panelboard circuit breaker areas depending on a placement of the movable internal panel, [[to]] the independent compartment isolates the at least the first one of the plurality of electrical cables and the at least the second one[[s]] of the plurality of electrical cables from one another within the selected one of the top or bottom panelboard circuit breaker areas (16 or 22), while permitting one of the first or second ones of: 
when the selected one of the top and bottom panelboard circuit breaker areas is the top panelboard circuit breaker area having the movable internal panel placed adjacent to the top panelboard circuit breaker area, the at least the first one of the plurality of electrical cables is routed directly into the top panelboard circuit breaker area and the at least the second one of the plurality of electrical cables extends through the independent compartment into the bottom panelboard circuit breaker area, and 
when the selected one of the top and bottom panelboard circuit breaker areas is the bottom panelboard circuit breaker area having the movable internal panel placed adjacent to the bottom panelboard circuit breaker area, the at least the first one of the plurality of electrical cables extends through the independent compartment into the bottom panelboard circuit breaker area and the at least the second one of the plurality of electrical cables is routed directly into the bottom panelboard circuit breaker area.


REASONS FOR ALLOWANCE
The claims 1-20 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure/method as in claims 1, 16, and 20 comprising “when the selected one of the top and bottom panelboard circuit breaker areas is the top panelboard circuit breaker area having the movable internal panel placed adjacent to the top panelboard circuit breaker area, the at least the first one of the plurality of electrical cables is routed directly into the top panelboard circuit breaker area and the at least the second one of the plurality of electrical cables extends through the independent compartment into the bottom panelboard circuit breaker area, and when the selected one of the top and bottom panelboard circuit breaker areas is the bottom panelboard circuit breaker area having the movable internal panel placed adjacent to the bottom panelboard circuit breaker area, the at least the first one of the plurality of electrical cables extends through the independent compartment into the bottom panelboard circuit breaker area and the at least the second one of the plurality of electrical cables is routed directly into the bottom panelboard circuit breaker area.”  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claims 1, 16, 20, and all claims dependent therefrom patentable over art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 5,280,122, 6,565,166, 2008/0055822, DE 3300066 and 3612511 disclose a cabinet with upper and lower openings for cabling.  US 2021/0235598 is a related application by the Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  6/4/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835